ALLEN, J.
1. Section 8579, General Code, does not relate to personal property.
2. A person dies intestate leaving personal property only and leaving no spouse relict and no heirs at law or next of kin. The living children of the deceased wife of the intestate by a prior marriage of the wife with a husband not the intestate, and the personal representative of one such child now deceased, claim such personal property under Section 8576, General Code. Held: That such personal estate passes to and is vested in the State under Section 8579, General Code.
Judgment affirmed.
Marshall, C. J., Jones, Matthias, Day, Kin-kade and Robinson, JJ., concur.